Case 2:21-cv-02803-RGK-MAR Document 1 Filed 03/31/21 Page 1 of 13 Page ID #:1




  1 Benjamin N. Gluck - State Bar No. 203997
       bgluck@birdmarella.com
  2 Ashley D. Bowman - State Bar No. 286099
       abowman@birdmarella.com
  3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
    DROOKS, LINCENBERG & RHOW, P.C.
  4 1875 Century Park East, 23rd Floor
    Los Angeles, California 90067-2561
  5 Telephone: (310) 201-2100
    Facsimile: (310) 201-2110
  6
    Attorneys for Plaintiff John Doe
  7
                          UNITED STATES DISTRICT COURT
  8
          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  9
 10
      JOHN DOE,                             CASE NO. 2:21-cv-02803
 11
                  Plaintiff,                COMPLAINT FOR:
 12
           vs.                              (1) RETURN OF PROPERTY (FED.
 13                                         R. CRIM. P. 41(g));
    UNITED STATES OF AMERICA;
 14 TRACY L. WILKISON (OFFICIAL             (2) UNLAWFUL SEARCH AND
    CAPACITY), KRISTI KOONS                 SEIZURE IN VIOLATION OF
 15 JOHNSON (OFFICIAL CAPACITY)             FOURTH AND FIFTH
 16               Defendants.               AMENDMENTS

 17
                                            DEMAND FOR JURY TRIAL
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                       COMPLAINT
Case 2:21-cv-02803-RGK-MAR Document 1 Filed 03/31/21 Page 2 of 13 Page ID #:2




  1         Plaintiff John Doe alleges as follows:
  2         1.     Plaintiff John Doe brings this action against the United States of
  3 America, Tracy L. Wilkison, and Kristi Koons Johnson, seeking to enjoin and
  4 redress the unlawful seizure, search, inspection, and retention of Plaintiff’s property
  5 in violation of applicable law, and Plaintiff’s Fourth and Fifth Amendment rights.
  6                             JURISDICTION AND VENUE
  7         2.     This Court has jurisdiction over this action pursuant to 28 U.S.C.
  8 § 1331 and Article III of the United States Constitution because the United States is
  9 a Party to this action, and the action involves questions of federal statutory and
 10 Constitutional law.
 11         3.    The Court has the authority to grant declaratory relief pursuant to the
 12 Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202. Federal Rules of Civil
 13 Procedure 57 and 65 authorize declaratory and injunctive relief in this matter
 14         4.    Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b)(1)-
 15 (b)(3) because defendants include the United States and agencies of the United
 16 States, because on information and belief defendants sued in their official capacity
 17 reside in this district, and because a substantial part of the events or omissions
 18 giving rise to the claims occurred in this district.
 19                                         PARTIES
 20         5.     Plaintiff John Doe is, and at all relevant times was, an individual
 21 residing in Los Angeles County, California. 1 Plaintiff Doe had non-contraband
 22 valuable property in safe deposit boxes at US Private Vaults, which were seized by
 23 the United States Attorney’s Office for the Central District of California on or
 24 around and between March 22, 2021, through March 26, 2021, and are still being
 25
 26   1
       This complaint uses male pronouns only as a grammatical convenience
 27 consistent with the reference to John Doe. Plaintiff makes no allegation as to his or
 28 her gender.

                                                 2
                                            COMPLAINT
Case 2:21-cv-02803-RGK-MAR Document 1 Filed 03/31/21 Page 3 of 13 Page ID #:3




  1 held by Defendants. As described more fully in paragraphs 13-14 below,
  2 Defendants are unaware of Plaintiff’s identity and have stated their intent to initiate
  3 a criminal investigation of Plaintiff in the event that Plaintiff discloses his identity.
  4 Plaintiff therefore brings this claim pseudonymously to protect himself from the risk
  5 of criminal prosecution, and from injury, harassment, retaliation, and
  6 embarrassment.
  7         6.    Defendant Tracy L. Wilkison is, and at all relevant times was, the
  8 Acting United States Attorney for the Central District of California. The United
  9 States Attorney for the Central District of California has authority over all policies
 10 and practices of the United States Attorney’s Office for the Central District of
 11 California, and all actions taken by Deputy United States Attorneys for the Central
 12 District of California. Defendant Wilkison is sued in her official capacity only.
 13         7.    Defendant Kristi Koons Johnson is, and at all relevant times was, the
 14 Assistant Director in Charge of the Los Angeles Field Office of the Federal Bureau
 15 of Investigation. The Assistant Director in Charge of the Los Angeles Field Office
 16 of the Federal Bureau of Investigation has authority over the policies and procedures
 17 implemented by, and the actions of, FBI agents working on behalf of the Los
 18 Angeles Field Office. Defendant Koons Johnson is sued in her official capacity
 19 only.
 20         8.    Defendant United States of America is and was, and at all relevant
 21 times, the United States of America, its departments, agencies, and entities,
 22 including those responsible for the Fourth and Fifth Amendment violations and
 23 other violations of law alleged in this action.
 24                              FACTUAL ALLEGATIONS
 25         A.    Plaintiff Stored Property In Safe Deposit Boxes He Rented At US
 26               Private Vaults
 27         9.    This action relates to the search and seizure of Plaintiff’s property
 28 contained in safe deposit boxes maintained by US Private Vaults.

                                                 3
                                            COMPLAINT
Case 2:21-cv-02803-RGK-MAR Document 1 Filed 03/31/21 Page 4 of 13 Page ID #:4




  1        10.    US Private Vaults (“USPV”) is a company located at 9182 West
  2 Olympic Boulevard, Beverly Hills, CA 90212, that rents safe deposit boxes. USPV
  3 has between 600 and 1000 safe deposit boxes rented to hundreds of different
  4 customers.
  5        11.    USPV offers safe deposit boxes akin to those available at a bank, but
  6 with several key differences that provide its customers enhanced privacy and
  7 security.
  8               (a)   USPV identifies its customers by encrypted biometric
  9        information in the form of an iris scan and does not use other personal
 10        identifying information related to its customers. USPV advertises this feature
 11        as an enhanced privacy and security measure that protects against the theft of
 12        personal identifying information.
 13               (b)   USPV does not maintain keys to its customers’ safe deposit
 14        boxes. Customers maintain all keys to their boxes and access the vault
 15        containing their boxes through iris scan or biometric hand geometry scan,
 16        which reads the shape of a customer’s hand (as opposed to finger or palm
 17        prints).
 18               (c)   USPV offers 24/7 monitoring by the ADT security company
 19        through use video at ADT’s central station, as well as motion detectors, heat
 20        sensors, and other sophisticated security measures to detect the presence of
 21        intruders after regular business hours.
 22               (d)   USPV offers insurance for each safe deposit box up to $500,000
 23        per box.
 24        B.     The United States Attorney’s Office For The Central District Of
 25               California And The Los Angeles Field Office Of The FBI Searched
 26               US Private Vaults And Seized All Safe Deposit Boxes And Their
 27               Contents
 28        12.    On or around March 22, 2021, federal law enforcement agents,

                                               4
                                          COMPLAINT
Case 2:21-cv-02803-RGK-MAR Document 1 Filed 03/31/21 Page 5 of 13 Page ID #:5




  1 including FBI agents from the Los Angeles Field Office, acting at the direction of
  2 the United States Attorney’s Office for the Central District of California (the
  3 “USAO”), began conducting a search of USPV and seized every safe deposit box
  4 contained in the facility. Defendants’ seizure of the USPV location and safe deposit
  5 boxes there and their contents, and the risk that they will continue to search of the
  6 contents of those safe deposit boxes, are ongoing as of the date of this filing.
  7        13.    On March 24, 2021, counsel for Plaintiff requested a copy of the
  8 warrant authorizing the search and seizure of property at USPV and the return of
  9 Plaintiff’s property. The Assistant U.S. Attorney in charge of the investigation,
 10 acting for and on behalf of Defendant Wilkison, refused to provide counsel with a
 11 copy of the warrant unless counsel disclosed Plaintiff’s name, which was not known
 12 to USPV or to the Government. As of the date of the filing of this Complaint, the
 13 Government has not provided Plaintiff’s counsel with a copy of the warrant or
 14 returned Plaintiff’s possessions.
 15        14.    On information and belief, based upon discussions with attorneys in
 16 Defendant Wilkison’s office, the Government intends to refuse the return of
 17 property to any box holder who adheres to his or her constitutional rights and
 18 refuses to waive his or her Fifth Amendment rights. On information and belief, the
 19 Government intends to subject every box holder to criminal investigation by
 20 including at least the following steps:
 21               (a)    Each safe deposit box owner would be required to disclose their
 22        identity to the USAO, and agents for the Federal Bureau of Investigation
 23        acting at the direction of the USAO, to initiate a claim for the return of the
 24        contents of their safe deposit box.
 25               (b)    Once provided with the owner’s identity, the USAO intends to
 26        open a criminal investigation into the owner based upon the USAO’s belief
 27        that nobody would utilize the safe deposit boxes at USPV unless they were a
 28        “criminal.”

                                                 5
                                           COMPLAINT
Case 2:21-cv-02803-RGK-MAR Document 1 Filed 03/31/21 Page 6 of 13 Page ID #:6




  1               (c)   The Government intends to refuse to return the property in the
  2        safe deposit box to the owner unless the owner explains to the USAO how
  3        they obtained the property in their safe deposit box and convinces the USAO
  4        that it was not related to the commission of a “crime.”
  5        15.    As of March 26, 2021, the USPV location is closed and a sign is
  6 affixed to the door directing safe deposit box owners to use the web link
  7 forms.fbi.gov/uspvclaims to “initiate a claim for your US Private Vaults box”:
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21        16.    The form located at forms.fbi.gov/uspvclaims states: “To make a claim
 22 for property stored at U.S. Private Vaults in Beverly Hills, California, please provide
 23 the following information. An FBI agent will contact you for additional details.”
 24 The form requires entry of first name, last name, and contact number for
 25 submission:
 26
 27
 28

                                               6
                                          COMPLAINT
Case 2:21-cv-02803-RGK-MAR Document 1 Filed 03/31/21 Page 7 of 13 Page ID #:7




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12 The form also requires the person submitting the form to acknowledge that “it is a
 13 federal crime punishable by fine or imprisonment, or both, to knowingly make any
 14 false statements concerning the facts on this form as applicable under the provisions
 15 of Title 18, United States Code, Section 1001, et seq.”
 16        C.     Plaintiff Is Suffering Ongoing Harm
 17        17.    The safe deposit boxes containing Plaintiff’s property remain in
 18 Defendants’ possession, and the risk that Defendants will continue searching,
 19 inspecting, and cataloguing their contents is ongoing.
 20        18.    Plaintiff continues to be deprived of any access to or use and enjoyment
 21 of his seized property. Plaintiff has no possible method to recover the property
 22 seized by Defendants unless he subjects himself to criminal investigation by
 23 participating in the procedure prescribed by Defendants and described in paragraphs
 24 14-16 above.
 25                             FIRST CAUSE OF ACTION
 26               (Return of Property Pursuant to Fed. R. Crim. P. 41(g),
 27                          Against United States of America)
 28        19.    Plaintiff re-alleges and incorporates by reference the allegations in each
                                               7
                                           COMPLAINT
Case 2:21-cv-02803-RGK-MAR Document 1 Filed 03/31/21 Page 8 of 13 Page ID #:8




  1 of the preceding paragraphs.
  2         20.     On or around March 22, 2021, and continuing up until the time of this
  3 filing, in this District, Defendants seized the USPV safe deposit boxes containing
  4 Plaintiff’s property, without any knowledge of the safe deposit boxes’ contents or
  5 the identities of the owners of those contents. Defendants seized the safety deposit
  6 boxes without a valid warrant and without probable cause to believe the contents or
  7 the owners of the safe deposit boxes’ contents were connected to any crime. On
  8 information and belief, Defendants did not have a warrant to search the contents of
  9 any specific safe deposit boxes identified by number.
 10         21.     Defendants have begun to search and inventory, and there is a serious
 11 risk that they will continue to search and inventory, the contents of the seized safe
 12 deposit boxes, although Defendants lack probable cause to conduct such a search.
 13 To the contrary, Defendants have stated nothing more than their assumption that any
 14 person storing property in a USPV safe deposit boxes must be a criminal as
 15 ostensible justification for the search and seizure. Plaintiff did not consent to the
 16 search of his safe deposit boxes or their contents.
 17         22.     Defendants have not initiated criminal proceedings against Plaintiff, in
 18 connection with the contents of the seized safe deposit boxes or otherwise. Nor do
 19 Defendants have probable cause to initiate such proceedings against persons storing
 20 non-contraband property in the seized safe deposit boxes or in connection with the
 21 safe deposit boxes’ contents.
 22         23.     As a result of Defendants’ unlawful search and seizure of the contents
 23 of the safe deposit boxes containing Plaintiff’s property, Plaintiff has been
 24 unlawfully and unfairly deprived of his property.
 25         24.     Plaintiff therefore is entitled to an order directing Defendants to return
 26 his property.
 27
 28

                                                  8
                                             COMPLAINT
Case 2:21-cv-02803-RGK-MAR Document 1 Filed 03/31/21 Page 9 of 13 Page ID #:9




  1                             SECOND CAUSE OF ACTION
  2      (Unreasonable Search and Seizure of Private Property in Violation of the
  3         Fourth and Fifth Amendments – Declaratory and Injunctive Relief
  4                                  against All Defendants)
  5         25.    Plaintiff re-alleges and incorporates by reference the allegations in
  6 each of the preceding paragraphs.
  7         26.    Plaintiff’s property is protected from unreasonable searches and
  8 seizures by the Fourth Amendment. Confiscation, inspection, and cataloguing of the
  9 contents of safe deposit boxes leased to Plaintiff and containing Plaintiffs’ private
 10 property is a search and seizure for purposes of the Fourth Amendment.
 11         27.    Defendants seized and continue to maintain in their possession and
 12 control the safe deposit boxes owned by Plaintiff, in which Plaintiff stored his
 13 property, as set forth above. Defendants seized the safe deposit boxes without any
 14 probable cause to believe the contents of the safe deposit boxes belonging to
 15 Plaintiff were connected to any crime and, on information and belief, without a valid
 16 warrant authorizing Defendants to search Plaintiff’s boxes.
 17         28.    Defendants, without obtaining Plaintiff’s consent, searched and
 18 inventoried, the contents of the seized safe deposit boxes, and, as the boxes remain
 19 under their control, there is a significant risk that they will continue to search and
 20 inventory their contents.
 21         29.    Defendants have refused to return the contents of the safe deposit boxes
 22 to Plaintiff unless and until Plaintiff forfeits the confidentiality associated with his
 23 safe deposit boxes by identifying himself to Defendants, and submits to a criminal
 24 investigation that will be initiated upon disclosure of his identity.
 25         30.    Defendants also have refused to provide Plaintiff with a copy of the
 26 warrant purportedly authorizing their search and seizure of the safe deposit boxes
 27 containing Plaintiff’s property unless and until Plaintiff identifies himself to
 28 Defendants.

                                                 9
                                            COMPLAINT
Case 2:21-cv-02803-RGK-MAR Document 1 Filed 03/31/21 Page 10 of 13 Page ID #:10




   1           31.   Defendants’ search and seizure of safe deposit boxes containing
   2 Plaintiff’s property, under the conditions described above, was unreasonable.
   3 Defendants’ refusal to provide Plaintiffs with the warrant that purportedly authorizes
   4 their ongoing seizure and search of Plaintiff’s property – unless Plaintiff subjects
   5 himself to criminal investigation – is further unreasonable.
   6           32.   Defendants effected a search and seizure of safe deposit boxes
   7 possessed by Plaintiff containing Plaintiff’s personal property without probable
   8 cause, and provided that Plaintiff could only seek to recover his property by
   9 subjecting himself to criminal investigation by Defendants.
  10           33.   Plaintiff, through counsel, has attempted to exercise his Fourth
  11 Amendment rights by requesting that Defendants suspend their unreasonable search
  12 and inspection of Plaintiff’s property, and return the contents of the safe deposit
  13 boxes seized from USPV to Plaintiff.
  14           34.   By requiring that Plaintiff identify and subject himself to criminal
  15 investigation in order to recover the property that Defendants unlawfully seized,
  16 Defendants, by their own admission, have conditioned Plaintiff’s lawful exercise of
  17 his Fourth Amendment rights on Plaintiff’s forfeiture of his Fifth Amendment
  18 rights.
  19           35.   Plaintiff contends that Defendants’ conduct has violated and continues
  20 to violate Plaintiff’s Fifth Amendment rights against self-incrimination, and that
  21 Plaintiff is entitled to relief.
  22           36.   The Due Process Clause of the Fifth Amendment to the U.S.
  23 Constitution provides that “[n]o person shall be . . . deprived of life, liberty, or
  24 property, without due process of law.” U.S. Const. amend. V.
  25           37.   Plaintiff contends that Defendants’ conduct has violated and continues
  26 to violate Plaintiff’s Fifth Amendment rights, and that Plaintiff is entitled to relief.
  27           38.   Plaintiff has suffered and continues to suffer irreparable injury as a
  28 result of Defendants’ conduct in violation of the Fourth and Fifth Amendments.

                                                  10
                                              COMPLAINT
Case 2:21-cv-02803-RGK-MAR Document 1 Filed 03/31/21 Page 11 of 13 Page ID #:11




   1 That irreparable injury includes the continuing deprivation of Plaintiff’s possessory
   2 rights in his personal property, the continuing violation of his Fourth and Fifth
   3 Amendment rights resulting from the threat of Defendants’ ongoing search,
   4 inventorying, and seizure of his property, and Defendants’ insistence that Plaintiff
   5 must waive his Fifth Amendment rights by foregoing the confidentiality associated
   6 with his safe deposit boxes and submitting to a criminal investigation in order to
   7 obtain his property.
   8         39.    On information and belief, Defendants contend that their seizure,
   9 search, and conditioned refusal to return Plaintiff’s property is reasonable and
  10 lawful, and deny that Plaintiff is entitled to any relief.
  11         40.    Plaintiff therefore requires a judicial determination of the parties’
  12 respective rights and liabilities, and a declaration that Defendants’ conduct
  13 constitutes an unreasonable search and seizure conducted in a manner that has
  14 violated, and continues to violate, Plaintiff’s Fourth and Fifth Amendment rights.
  15         41.    A judicial declaration is necessary and appropriate at this time under
  16 the circumstances so that Plaintiff may ascertain his rights to retrieve his personal
  17 property seized by Defendants, and the rights (or lack thereof) of Defendants to use
  18 any information obtained from the search and seizure of Plaintiff’s property.
  19         42.    Defendants have stated their intent to continue searching, inspecting,
  20 and retaining the property they unreasonably and unlawfully seized from Plaintiff.
  21 Therefore, Plaintiff has suffered and will continue to suffer irreparable injury absent
  22 an injunction restraining Defendants from (1) continuing to search and inspect
  23 Plaintiff’s property, (2) conditioning the release of Plaintiff’s property on Plaintiff’s
  24 disclosure of his identity and consent to being subjected to a criminal investigation,
  25 and (3) continuing to hold Plaintiff’s property.
  26                                     PRAYER FOR RELIEF
  27         Plaintiff prays for judgment against Defendants as follows:
  28         A.     For a declaration that Defendants’ conduct, as described herein, has

                                                 11
                                             COMPLAINT
Case 2:21-cv-02803-RGK-MAR Document 1 Filed 03/31/21 Page 12 of 13 Page ID #:12




   1 violated Plaintiff’s rights under the Fourth and Fifth Amendments to the United
   2 States Constitution as set forth above;
   3        B.     For a preliminary and permanent injunction ordering Defendants to
   4 immediately cease all seizures, searches, and inspection of Plaintiff’s property, and
   5 violations of Plaintiff’s Fourth and Fifth Amendment rights as described herein;
   6        C.     For a preliminary and permanent injunction enjoining Defendants from
   7 accessing, reviewing, using or retaining Plaintiffs’ property and the immediate
   8 return of all property belonging Plaintiff seized by Defendants; and
   9        D.     For such other and further relief as the Court deems just and proper.
  10
  11 Dated: March 31, 2021                Benjamin N. Gluck
                                          Ashley D. Bowman
  12                                      Bird, Marella, Boxer, Wolpert, Nessim,
                                          Drooks, Lincenberg & Rhow, P.C.
  13
  14
                                          By:
  15                                                   Benjamin N. Gluck
  16                                                 Attorneys for Plaintiff John Doe

  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                12
                                           COMPLAINT
Case 2:21-cv-02803-RGK-MAR Document 1 Filed 03/31/21 Page 13 of 13 Page ID #:13




   1                             DEMAND FOR JURY TRIAL
   2        In accordance with Rule 38 of the Federal Rules of Civil Procedure, Plaintiff
   3 John Doe respectfully demands a jury trial of all issues triable to a jury in this
   4 action.
   5 Dated: March 31, 2021                 Benjamin N. Gluck
                                           Ashley D. Bowman
   6                                       Bird, Marella, Boxer, Wolpert, Nessim,
                                           Drooks, Lincenberg & Rhow, P.C.
   7
   8
                                           By:
   9                                                    Benjamin N. Gluck
  10                                                  Attorneys for Plaintiff John Doe

  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                 13
                                            COMPLAINT
